J-S12045-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

IN THE INTEREST OF: C.T.N., III, A          :     IN THE SUPERIOR COURT OF
MINOR                                       :           PENNSYLVANIA
                                            :
APPEAL OF: C.E.B., MOTHER                   :     No. 1830 EDA 2015

                    Appeal from the Decree May 20, 2015,
            in the Court of Common Pleas of Philadelphia County,
             Juvenile Division, at No(s): CP-51-AP-0000009-2015

BEFORE:     MUNDY, OLSON, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:             FILED FEBRUARY 18, 2016

      C.E.B. (Mother) appeals from the May 20, 2015 decree granting the

petition of the Philadelphia Department of Human Services (DHS) to

terminate involuntarily Mother’s parental rights to C.T.N., III (Child). 1, 2 Also

before the Court is the petition of Mother’s counsel to withdraw pursuant to

Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009).3 We affirm the decree and grant the

petition to withdraw.


1
  The same day that the trial court terminated Mother’s parental rights to
Child, the court entered a decree terminating the parental rights of C.T.N.,
Jr. (Father). This appeal does not address the decree terminating Father’s
parental rights to Child.
2
  The assignment of this appeal to this panel was delayed due to the failure
of the trial court to transmit the certified record to this Court in a timely
fashion. Such delays are unacceptable. We remind the trial court that time
is of the essence in cases involving the termination of parental rights.
3
  Because counsel was appointed to represent Mother, an indigent parent,
and because Mother is appealing from a decree terminating her parental
rights, counsel may seek to withdraw pursuant to Anders. In re: V.E.,
611 A.2d 1267 (Pa. Super. 1992).

*Retired Senior Judge assigned to the Superior Court.
J-S12045-16


      Child was born on July 29, 2012. On March 22, 2013, DHS received a

General Protective Services (GPS) report alleging that Child and his brother

(collectively referred to as “Children”) were residing in unsanitary living

conditions with Mother and Father. More specifically, the home, inter alia,

was littered with cat feces, houseflies, and soiled clothing; moreover, Mother

appeared to be uninterested in keeping the home clean.

      The report was substantiated, and on March 22, 2013, DHS obtained

an Order of Protective Custody (OPC) for Children. Children were removed

from the home. Child’s brother later was placed in the care of his natural

father, where he continues to reside.      The trial court summarized the

remainder of the background underlying this matter as follows.

             On March 27, 2013, at the Shelter Care hearing, the trial
      court lifted the OPC and ordered the temporary commitment to
      DHS to stand. On the same day, Child was placed in foster care
      through Women’s Christian Alliance, where he currently remains.
      On April 3, 2013, [] Child was adjudicated dependent and fully
      committed to DHS. The trial court ordered DHS to refer Mother
      to the Achieving Reunification Center (“ARC”), the Behavioral
      Health System (“BHS”), and Family School. Mother was granted
      liberal supervised visits.

             On April 12, 2013, DHS referred Mother to ARC but Mother
      was not compliant with the referral. On April 30, 2013, an ARC
      field worker met with Mother and encouraged her to participate
      at ARC services. Mother agreed to report to ARC on May 4,
      2013, but she failed to do so. In May 2013, due to Mother’s
      failure to respond to several ARC outreach attempts, ARC
      discontinued their efforts to encourage Mother to participate in
      the services offered.

           Mother did not attend her [Family Service Plan (FSP)]
      meetings [in] May 2013. On May 14, 2013, Mother started to



                                    -2-
J-S12045-16


     attend Family School and on June 6, 2013, the initial [FSP] was
     developed for Mother. Mother’s objectives were to stabilize her
     mental health, to attend family school, employment, housing
     and parenting classes, to maintain a relationship with [] Child
     [through] regular visitation, and to meet [] Child’s basic needs.

           On June 20, 2013, Family Support Services completed a
     Family School report that indicated Mother missed several class
     days. On June 25, 2013, Mother participated in a psychological
     evaluation. Mother was diagnosed with adjustment disorder with
     a depressed mood.

            On the same date, at a Permanency Review hearing, the
     trial court found Mother to be minimally compliant with her FSP
     objectives. Mother did not attend her FSP meetings in August
     2013. On September 11, 2013, at the Permanency Review
     hearing, the trial court found that Mother was not attending
     mental health services at Community Organization for Mental
     Health and Retardation (“COHMAR”) and [Mother’s visits]
     remained supervised at the agency. The trial court found Mother
     minimally compliant with her FSP objectives.

           On January 24, 2014, Family Support Services completed
     a Family School report that noted that Mother continued to miss
     classes. On March 19, 2014, Mother participated in another
     psychological evaluation.      During the evaluation, Mother
     disclosed that she had a history of mental issues such as bipolar
     disorder, depression and anxiety. Mother also stated that DHS
     referred her to psychotherapy but she refused to attend because
     she did not want to be upset with questions. Additionally,
     Mother admitted being easily upset and experiencing lack of
     motivation, anhedonia, sad mood, mood swings, low self-
     [esteem] and excessive worry. Mother reported having these
     symptoms before she lost the custody of [] Child. Mother was
     diagnosed with a major depressive disorder. Individual therapy
     was recommended to address Mother’s depression.

           On February 5, 2014, at a Permanency Review hearing,
     Mother was found minimally compliant with her FSP objectives.
     The trial court ordered Mother to be notified and invited to
     Child’s medical appointments.      At the Permanency Review
     hearing, on May 6, 2014, Mother was found fully compliant with
     her FSP objectives. Mother’s visitation remained supervised. At


                                   -3-
J-S12045-16


     the same hearing, Mother was ordered by the trial court to
     attend an intake appointment at COHMAR. However, on May 7,
     2014, Mother failed to attend the appointment.

            At the Permanency Review hearing, on September 16,
     2014, the trial court found Mother non-compliant with her FSP
     objectives. Mother’s visits remained supervised. DHS filed its
     petition to terminate Mother’s parental rights on January 7,
     2015.

           At the Permanency Review hearing, on May 20, 2015, the
     trial court found Mother minimally compliant with her FSP
     objectives. On May 20, 2015, the trial court terminated Mother’s
     parental rights [pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5),
     (8), and (b)]. At the termination hearing, Mother stipulated to
     the statement of facts on the petitions and DHS exhibits.
     [Mother timely filed a notice of appeal and a statement pursuant
     to Pa.R.A.P. 1925(a)(2), and the trial court subsequently issued
     an opinion in support of its decision.]

Trial Court Opinion, 9/22/2015, at 2-3 (citation omitted; reformatted for

ease of reading).

     Counsel then filed with this Court a petition to withdraw and an

Anders brief. We consider such matters as follows.

     Direct appeal counsel seeking to withdraw under Anders must
     file a petition averring that, after a conscientious examination of
     the record, counsel finds the appeal to be wholly frivolous.
     Counsel must also file an Anders brief setting forth issues that
     might arguably support the appeal along with any other issues
     necessary for the effective appellate presentation thereof….

            Anders counsel must also provide a copy of the Anders
     petition and brief to the appellant, advising the appellant of the
     right to retain new counsel, proceed pro se or raise any
     additional points worthy of this Court’s attention.

           If counsel does not fulfill the aforesaid technical
     requirements of Anders, this Court will deny the petition to
     withdraw and remand the case with appropriate instructions


                                    -4-
J-S12045-16


        (e.g., directing counsel either to comply with Anders or file an
        advocate’s brief on Appellant's behalf). By contrast, if counsel’s
        petition and brief satisfy Anders, we will then undertake our
        own review of the appeal to determine if it is wholly frivolous. If
        the appeal is frivolous, we will grant the withdrawal petition and
        affirm the judgment of sentence. However, if there are non-
        frivolous issues, we will deny the petition and remand for the
        filing of an advocate’s brief.

Commonwealth v. Wrecks, 931 A.2d 717, 720-21 (Pa. Super. 2007)

(citations omitted).    Our Supreme Court has expounded further upon the

requirements of Anders as follows.

        [I]n the Anders brief that accompanies court-appointed
        counsel’s petition to withdraw, counsel must: (1) provide a
        summary of the procedural history and facts, with citations to
        the record; (2) refer to anything in the record that counsel
        believes arguably supports the appeal; (3) set forth counsel’s
        conclusion that the appeal is frivolous; and (4) state counsel’s
        reasons for concluding that the appeal is frivolous. Counsel
        should articulate the relevant facts of record, controlling case
        law, and/or statutes on point that have led to the conclusion that
        the appeal is frivolous.

Santiago, 978 A.2d at 361.

        Based upon our examination of counsel’s petition to withdraw and

Anders brief, we conclude that counsel has substantially complied with the

technical requirements set forth above.4         Therefore, we now have the

responsibility “‘to make a full examination of the proceedings and make an

independent judgment to decide whether the appeal is in fact wholly




4
    Mother has not responded to counsel’s petition to withdraw.



                                       -5-
J-S12045-16


frivolous.’” Commonwealth v. Flowers, 113 A.3d 1246, 1249 (Pa. Super.

2015) (quoting Santiago, 978 A.2d at 354 n.5).

      The Anders brief suggests that only one issue might arguably support

this appeal, namely, whether DHS presented sufficient evidence to allow the

trial court to terminate Mother’s parental rights.     We consider this issue

mindful of the following.

             In cases involving the termination of a parent’s rights, our
      standard of review is limited to determining whether the order of
      the trial court is supported by competent evidence, and whether
      the trial court gave adequate consideration to the effect of such
      a decree on the welfare of the child.

             Absent an abuse of discretion, an error of law, or
      insufficient evidentiary support for the trial court’s decision, the
      decree must stand…. We must employ a broad, comprehensive
      review of the record in order to determine whether the trial
      court’s decision is supported by competent evidence.

In re C.W.U., Jr., 33 A.3d 1, 4 (Pa. Super. 2011) (internal quotations and

citations omitted).

      Our courts apply a two-part analysis in considering termination of

parental rights.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention



                                     -6-
J-S12045-16


     paid to the effect on the child of permanently severing any such
     bond.

In re P.Z., 113 A.3d 840, 850 (Pa. Super. 2015) (quoting In re L.M., 923
A.2d 505, 511 (Pa. Super. 2007)).

     The governing statute provides, in relevant part, as follows.

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

        (1) The parent by conduct continuing for a period of at
        least six months immediately preceding the filing of the
        petition either has evidenced a settled purpose of
        relinquishing parental claim to a child or has refused or
        failed to perform parental duties.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1) … the court shall not consider
     any efforts by the parent to remedy the conditions described
     therein which are first initiated subsequent to the giving of notice
     of the filing of the petition.

23 Pa.C.S. § 2511.

     We have explained this Court’s review of a challenge to the evidence

to support the involuntary termination of a parent’s rights pursuant to

subsection 2511(a)(1) as follows:




                                    -7-
J-S12045-16


            To satisfy the requirements of section 2511(a)(1), the
      moving party must produce clear and convincing evidence of
      conduct, sustained for at least the six months prior to the filing
      of the termination petition, which reveals a settled intent to
      relinquish parental claim to a child or a refusal or failure to
      perform parental duties. In addition, [s]ection 2511 does not
      require that the parent demonstrate both a settled purpose of
      relinquishing parental claim to a child and refusal or failure to
      perform parental duties. Accordingly, parental rights may be
      terminated pursuant to [s]ection 2511(a)(1) if the parent either
      demonstrates a settled purpose of relinquishing parental claim to
      a child or fails to perform parental duties. Once the evidence
      establishes a failure to perform parental duties or a settled
      purpose of relinquishing parental rights, the court must engage
      in three lines of inquiry: (1) the parent’s explanation for his or
      her conduct; (2) the post-abandonment contact between parent
      and child; and (3) consideration of the effect of termination of
      parental rights on the child pursuant to [s]ection 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (internal citations and

quotations omitted).

      We have offered the following to guide us in determining what exactly

parental duties are.

            There is no simple or easy definition of parental duties.
      Parental duty is best understood in relation to the needs of a
      child. A child needs love, protection, guidance, and support.
      These needs, physical and emotional, cannot be met by a merely
      passive interest in the development of the child. Thus, this court
      has held that the parental obligation is a positive duty which
      requires affirmative performance.

            This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.

            Because a child needs more than a benefactor, parental
      duty requires that a parent exert himself to take and maintain a
      place of importance in the child’s life.


                                    -8-
J-S12045-16


            Parental duty requires that the parent act affirmatively
     with good faith interest and effort, and not yield to every
     problem, in order to maintain the parent-child relationship to the
     best of his or her ability, even in difficult circumstances. A
     parent must utilize all available resources to preserve the
     parental relationship, and must exercise reasonable firmness in
     resisting obstacles placed in the path of maintaining the parent-
     child relationship. Parental rights are not preserved by waiting
     for a more suitable or convenient time to perform one’s parental
     responsibilities while others provide the child with his or her
     physical and emotional needs.

In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (internal citations and

quotations omitted).

     In its opinion, the trial court determined that DHS presented sufficient,

competent evidence to support a determination that termination of Mother’s

parental rights was proper pursuant to subsection 2511(a)(1).     Trial Court

Opinion, 9/22/2015, at 3-6. We can discern no error in the court’s rationale.

We therefore adopt this portion of the trial court’s opinion in determining

that DHS presented sufficient evidence that termination of Mother’s parental

rights was proper pursuant to subsection 2511(a)(1).5       The parties shall

attach a copy of the trial court’s September 22, 2015 opinion to this

memorandum in the event of further proceedings.           We now turn our

attention to subsection 2511(b).


5
  Based upon our conclusion regarding subsection (a)(1), we need not
consider whether the trial court properly terminated Mother’s parental rights
pursuant to subsections 2511(a)(2), (5), or (8). See In re N.A.M., 33 A.3d
95, 100 (Pa. Super. 2011) (“We must agree with the trial court’s decision as
to only one subsection of 23 Pa.C.S. § 2511(a) in order to affirm the
termination of parental rights.”).


                                    -9-
J-S12045-16


         In reviewing the evidence in support of termination under subsection

2511(b), we consider whether the termination of parental rights would best

serve the developmental, physical, and emotional needs and welfare of the

child.     See In Re C.M.S., 884 A.2d 1284, 1286-1287 (Pa. Super. 2005).

“Intangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child.”      Id. at 1287 (citations

omitted). The court must also discern the nature and status of the parent-

child bond, with utmost attention to the effect of permanently severing the

bond on the child. See id.

         The trial court determined that Mother waived any challenge to its

subsection 2511(b) determination because she failed to present an issue

regarding this subsection in her Pa.R.A.P. 1925 statement.         Trial Court

Opinion, 9/22/2015, at 3.     Assuming arguendo that Mother did not waive

this issue, we conclude that DHS presented sufficient evidence to allow the

trial court to find that DHS met its burden of proof under subsection

2511(b).

         The only witness to testify for DHS at the termination hearing was

Bianca Perez, a case worker for APM Community Umbrella Agencies.

Relevant to subsection 2511(b), Ms. Perez testified that Child has lived in his

current foster care home since he was eight months old. N.T., 5/20/2015,

at 22. Child is very bonded to his foster mother; he calls her “mommy” and

tells her that he loves her. Id. at 29. According to Ms. Perez, foster mother



                                     - 10 -
J-S12045-16


and Child have a very strong maternal bond. Id. Ms. Perez also explained

that foster mother takes care of all of Child’s needs. Id. at 29-30.

         Ms. Perez acknowledged that there is a bond between Mother and

Child, but she “wouldn’t describe it as a maternal bond[.]” Id. at 30. Ms.

Perez opined that Child would not suffer irreparable harm if Mother’s

parental rights were terminated. Id. Furthermore, Ms. Perez believed that

Child would suffer such harm if he were removed from his foster mother.

Id. at 31.

         Within the context of concluding that termination was proper pursuant

to subsection 2511(a)(8), which requires a determination as to whether

termination of parental rights would best serve the needs and welfare of the

child, the trial court stated,

         [] Child has been in his respective [foster care] home for a long
         time. [] Child is in a safe home and stable environment with
         foster parents providing for all [of] his needs. [] Child needs
         permanency.     Termination of Mother’s parental rights and
         adoption would best serve the needs and welfare of [] Child.
         The testimony of the DHS witnesses [sic] was unwavering and
         credible.

Trial Court Opinion, 9/22/2015, at 8 (citations omitted). We agree with the

court.

         Mother’s progress toward meeting her goals has been minimal and

inconsistent. All the while, Child’s foster mother has provided him with love,

comfort, security, and stability.        Moreover, DHS presented sufficient

evidence to establish that severing the bond between Mother and Child will



                                      - 11 -
J-S12045-16


not result in irreparable harm to Child. Child’s need for permanency cannot

wait until Mother decides to participate in the care and support of Child.

      Consequently, the trial court properly concluded that termination of

Mother’s parental rights best serves Child’s needs and welfare.      Thus, we

agree with Mother’s counsel that any issue challenging the sufficiency of the

evidence to support the decree is frivolous. Moreover, we have conducted

“a full examination of the proceedings” and conclude that “the appeal is in

fact wholly frivolous.” Flowers, 113 A.3d at 1248. Accordingly, we affirm

the court’s decree and grant counsel’s petition to withdraw.

      Decree affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 2/18/2016




                                    - 12 -
                                                                                 Circulated 01/28/2016 10:36 AM




                             IN THE COURT OF COMMON PLEAS

                           FOR THE COUNTY OF PHILADELPHIA

                                   FAMILY COURT DIVISION


In re: In the Interest of C.T.N. III                            CP-5I-AP-0000009-2015
                                                                5 l-FN-001057-2013


APPEAL OF: C.E.B. Mother                                          1830 EDA 2015                    (::7)
                                                                                                   ...
                                                                                                           '


                                                                                          ()
                                                                                          -':")
OPINION                                                                                   :;r.:,   r-
                                                                                          c
                                                                                          -I
Fernandes, .J.:
                                                                                                     (       ·,
                                                                                                     (_,   ...

Appellant C.E.B ("Mother"), appeals from the order entered on May 20, 2015, granting the petition
filed by the Department of Human Services of Philadelphia County ("OHS"), to involuntarily
terminate Mother's    parental rights to C.T.N.III ("Child") pursuant to the Adoption Act, 23
Pa.C.S.A.   §2511 (a) (1 ), (2), (5), and (8). Jennifer Santiago, Esquire, counsel for Mother, filed a
timely Notice of Appeal with a Statement of Errors Complained Of pursuant to Rule l 925(b ).

Factual and Procedural Background

This family became involved with the Department of Human Services ("OHS") on March 22,
2013, when OHS received a General Protective Services ("GPS") report alleging that Child was
residing with his Mother in poor living conditions. The home was littered and appeared to be
unsanitary. There were cat feces, houseflies, and soiled clothing. The report was substantiated and
alleged that Mother appeared to be uninterested. On March 22, 2013, OHS visited and met with
Child's Mother. OHS observed that the home was in poor condition, that there were dirty blankets
on the Child's bed, that Child's bed was next to an electrical outlet, that houseflies were all over
the home, and that there were dirty dishes in the sink and the refrigerator was extremely dirty.
During OHS visit, Mother was uncooperative. OHS learned that Mother had a history of living in
unsanitary conditions. On March 22, 2013, OHS obtained an Order of Protective Custody ('"OPC")
for the Child and contacted the Police Department to assist with Child's removal. OHS removed
the Child and transported him to Baring House.

                                                1 of 8
On March 27, 2013, at the Shelter Care hearing, the trial court lifted the OPC and ordered                           the

temporary     commitment      to DHS to stand. On the same day, Child was placed in foster care through

Women's       Christian    Alliance,   where     he currently     remains.   On April       3, 2013,     the Child   was

adjudicated    dependent     and fully committed      to OHS. The trial court ordered            OHS to refer Mother

to the Achieving      Reunification     Center     ("ARC"),      the Behavioral        Health   System   ("BHS"). and

Family School.      Mother was granted         liberal supervised     visits. On April 12, 2013, OHS referred

Mother to ARC but Mother was not compliant                with the referral. On April 30, 2013, an ARC field

worker met with Mother and encouraged                her to participate      at ARC services.       Mother    agreed to

report to ARC on May 4, 2013, but she failed to do so. In May 2013, due to Mother's failure to

respond to several ARC outreach          attempts,     ARC discontinued        their    efforts to encourage Mother
to participate in the services offered. Mother did not attend her FSP meetings on May 2013. On
May 14, 2013. Mother started to attend Family School and on June 6, 2013, the initial Family
Service Plan ("FSP") was developed for Mother. Mother's objectives were to stabilize her mental
health, to attend family school, employment,                  housing and parenting classes, to maintain a
relationship with her Child thru regular visitation, and to meet her Child's basic needs. On June
20, 2013, Family Support Services completed a Family School report that indicated Mother missed
several class days. On June 25, 2013, Mother participated in a psychological evaluation. Mother
was diagnosed        with adjustment disorder with a depressed mood. On the same date, at a
Permanency Review hearing, the trial court found Mother to be minimally compliant with her FSP
objectives. Mother did not attend her FSP meetings in August 2013. On September 1 L 2013, at
the Permanency Review hearing, the trial court found that Mother was not attending mental health
services at Community           Organization for Mental Health and Retardation ("COHMAR'') and
Mother visit' s remained supervised at the agency. The trial court found Mother minimally
compliant with her FSP objectives.

On January 24, 2014, Family Support Services completed a Family School report that noted that
Mother continued          to miss classes. On March               19, 2014, Mother participated in another
psychological evaluation. During the evaluation, Mother disclosed that she had a history of mental
issues such as bipolar disorder, depression and anxiety. Mother also stated that DHS referred her
to psychotherapy but she refused to attend because she did not want to be upset with questions.
Additionally, Mother admitted being easily upset and experiencing lack of motivation, anhedonia,
sad mood, mood swings, low self-steem and excessive worry. Mother reported having these

                                                        2 of 8
symptoms       before she lost the custody of her Child. Mother was diagnosed with a major depressive

disorder.     Individual   therapy    was recommended to address Mother's depression. On February                 5.

2014. at a Permanency Review              hearing,    Mother was found minimally compliant with her FSP

objectives.     The trial    court     ordered     Mother    to be notified    and   invited   to Child's   medical

appointments.       At the Permanency            Review hearing,     on May 6. 2014. Mother was found          fully

compliant with her FSP objectives.           Mother's visitation remained        supervised.   At the same hearing,

Mother was ordered by the trial court to attend an intake appointment at COHMAR. However,                        on

May 7, 2014, Mother failed to attend the appointment.                  At the Permanency Review hearing,         on

September      16, 2014, the trial court found Mother non-compliant with her FSP objectives. Mother's

visits remained      supervised.     OHS filed its petition to terminate      Mother's parental rights on January

7, 2015. At the Permanency             Review hearing,        on May 20, 2015, the trial court found        Mother

minimally       compliant with her FSP objectives.              On May 20, 2015,       the trial court terminated

Mother's parental rights. At the termination hearing, Mother stipulated                to the statement of facts on

the petitions and OHS exhibits. (N.T. 5/20/15, pgs. 20-21).              Mother's attorney filed a timely notice

of appeal on June 17, 2015.

Discussion:

On appeal, Mother raises the following issues:

    1. The trial court committed reversible error when it involuntarily terminated Mother's
            parental rights where such a determination was not supported by clear and convincing
            evidence under the Adoption Act 23 Pa.C.S.A. §2511 (a) ( 1 ), (2), (5) and (8) when
            Appellant contends Mother made progress towards working and meeting the FSP goals.

Mother only appealed the trial court decision as to an abuse of discretion under § 2511 (a), and
waived her right to appeal as to §2511 (b) and the change goal to adoption.

(a) General rule - The rights of a parent, in regard to a child, may be terminated after a petition is
filed on any of the following grounds:

(1) The parent, by conduct continuing for a period of at least six months immediately preceding
the filing of the petition, has either evidenced a settled purpose of relinquishing parental claim to
a child or has refused or failed to perform parental duties.



                                                            3 of 8
In proceedings to involuntary terminate parental rights, the burden of proof is on the party seeking
termination to establish by clear and convincing evidence the existence of grounds for termination.
In re Adoption o(Atencio,     539 Pa. 161, 650 A.2d 1064 (1994).        To satisfy section (a) (1), the
moving party must produce clear and convincing evidence of conduct sustained for at least six
months prior to the filing of the termination petition. which reveals a settled intent to relinquish
parental claim to a child or a refusal or failure to perform parental duties. However, the six-month
time period should not be applied mechanically; instead, the court must consider the whole history
of the case. In re B.N./'vf. 856 A.2d 847, 855 (Pa. Super. 2004).          The standard of clear and
convincing evidence is defined as testimony that is so clear. direct weighty and convincing as to
enable the trier of fact to come to a clear conviction without hesitance of the truth of precise facts
in issue. In re DJS. 1999 Pa. Super. 214 (1999). In Pennsylvania, a parent's right to custody and
rearing of his child is converted upon failure to fulfill his or her parental duties to the child's right
to have proper parenting and fulfillment of his or her potential in a permanent, healthy, and safe
environment. In re B.N.M. 856 A.2d 847. 856 (Pa. Super. 2004).

DHS filed its petition to terminate Mother's parental rights on January 7, 2015. (N.T. 5/20/15, pg.
18). During the last six months, immediately preceding the filing of the petition, Mother has
continuously failed to perform her parental duties. Nonetheless, as required in In re B. NM .. the
court considers the entire case history. DHS developed Mother's goals and objectives as part of
her FSP, and Mother was aware of them. (N.T. 5/20/15, pg. 23). Mother's objectives were to
stabilize her mental health, to attend family school, employment, housing and parenting classes,
to maintain a relationship with her Child thru regular visits, and to meet her Child's basic needs.
(DHS Exhibit 4), (N.T. 5/20/15, pgs. 23. 24, 25. 26).

Throughout the life of the case, Mother's compliance with her Single Case Plan and FSP has been
inconsistent. The trial court found Mother minimally compliant with her FSP at the Permanency
Review hearings on June 25, 2013, September 11, 2013, February 5, 2014, and May 20, 2015.
Also, Mother was found non-compliant with her FSP objectives on September 16, 2014. As to
Mother's stabilization of her mental health, the record established that Mother was diagnosed with
adjustment disorder with depressed mood and she agreed that therapy was beneficial for her mental
health. (DHS Exhibit 6). Additionally, the record revealed that Mother was attending mental health
services but not progressing     towards her mental stability, and no documentation            verifying


                                                 4 of 8
Mother's treatment has been provided. (N.T. 5/20/15, pgs. 25-26, 35). Mother never requested
OHS assistance to obtain the documentation verifying Mother's attendance and never asked OHS
to contact her attorney to subpoena COHMAR. (N.T. 5/20/15, pg. 36). Although Mother claimed
she is compliant with mental health services, she has never seen her current therapist. (N.T.
5/20/15, pg. 50). Mother also admitted seeing a psychiatrist for medication, but never made any
effort to provide documentation to OHS social worker even though she was aware OHS social
worker had requested it. Mother does not know when she last saw her psychiatrist. (N.T. 5/20/15,
pg. 59).   The record established that Mother was unsuccessfully discharged from family school.
(N.T. 5/20/15, pgs. 25, 41 ). At Family School, Mother's attendance was very poor. (OHS Exhibit
10). According to the Family School Services report from January 2014, Mother only attended six
of twenty-two visits. (OHS Exhibit 10). Additionally, the report from July 23, 2014, stated that
Mother's attendance "has sharply declined" and "the assigned social worker has been unable to
contact her". (OHS Exhibit 11 ). Mother was offered housing services, employment and parenting
classes thru ARC, but Mother did not comply. (N.T. 5/20/15, pgs. 24-25, 40-41 ). Mother knew the
importance of attending ARC services but she failed to do so and argued that she could not attend
due to her new job. (N.T. 5/20/15, pgs. 41, 46, 51). Furthermore, Mother had as an objective to
complete her education. However, Mother never did complete her education because she only
wanted to do employment. (N.T. 5/20/15, pgs. 41, 55). As to Mother's             housing, the record
established that Mother stated that she was living with a family friend or cousin. (N .T. 5/20/15,
pg. 39). The house was structurally appropriate, but the cousin's social security number was
required to obtain clearances. Mother was aware of it, (N.T. 5/20/15, pg. 54), but the social security
number was never provided and clearances were impossible to obtain. (N.T. 5/20/15, pgs. 23-24,
39-40). Consequently, Mother's housing objective still remains incomplete.

The record revealed that parenting classes were offered to Mother after she was unsuccessfully
discharged from Family School classes. Mother had to attend parenting classes through ARC to
fill the gaps left by her lack of attendance at Family School, but she failedto do so. (N.T. 5/20/15,
pgs. 41-42, 46-4 7, 51 ). As a result, Mother's parental skills are not sufficient to assume the care
of her Child and to have unsupervised        visitation. (N.T. 5/20/15, pg. 27). As to Mother's
employment, Mother states that she is currently employed but she has not provided OHS or the
agency with documentation verifying it or information to contact her employer. (N.T. 5/20/15, pgs.
24, 38, 39). As to Mother's visitation, the trial court instructed Mother that she could not miss any

                                                5 of8
visitation but Mother continued to be inconsistent. (N.T. 5/20/15, pg. 27). In the summer of 2014.
Mother missed more than one visit while Mother whereabouts was unknown. (N. T. 5/20/15, pgs.
27-28). Additionally, Mother also missed a whole month of visits in the winter 2014 without any
explanation. (N.T. 5/20/15, pg. 58). The record also established that it is foster mother and not
Child's biological Mother who provides for Child's daily needs, feeds the Child, puts him in bed.
and takes the Child to his medical appointments. (N.T. 5/20/J 5, pgs. 29-30). Mother has never
made any of the Child's dental appointments.(N.T.       5/20/15, pg. 53). Mother took no interest in
following up with OHS social worker about the Child's medical appointments .. (N.T. 5120115. pg.
52). Mother's lack of compliance continued for at least six months prior to the filing of the
termination petition. Mother has failed to achieve her FSP goals during the life of the case. As a
result, the trial court found that Mother evidenced a settled purpose of relinquishing her parental
claim, and refused or failed to perform parental duties during the six-month period immediately
preceding the filing of the petition as required by §2511 (a) (I) of the Adoption Act. OHS has met
its burden of clear and convincing evidence.

The trial court also terminated Mother's parental rights under the Adoption Act at 23 Pa.C.S.A.
§251 l(a) (2). This section of the Adoption Act includes, as a ground for involuntary termination
of parental rights, the repeated and continued incapacity, abuse, neglect or refusal of the parent
that causes the child to be without essential parental care, control or subsistence necessary for his
physical or mental well-being; and the conditions and causes of the incapacity, abuse, neglect or
refusal cannot or will not be remedied by the parent. This ground is not limited to affirmative
misconduct. It may include acts of refusal to perform parental duties but more specifically on the
needs of the child. Adoption o(C.A. rV.. 683 A.2d 91 L 914 (Pa. Super. 1996).

The record established that Mother has been unable to provide her Child with the essential parental
care, control, and subsistence necessary for his mental and physical well-being. since March 22.
2013. Mother has failed to stabilize her mental health, to attend family school, obtain employment
and/or education, housing, attend parenting classes, improved her parental skills, to maintain a
relationship with her Child thru regular visits, and meet her Child's basic needs. As a result, more
than twenty-six months have not been enough to achieve her FSP goals. (N. T. 5/20/15, pgs. 23-
27, 35-36, 39-42, 46-47, 50-54, 58-59, 46). Under Mother's current circumstances, she is unable
to remedy the causes of her incapacity in order to provide her Child with essential parental care.


                                               6 of 8
control or subsistence necessary for his physical and mental well-being. After months in foster
care, Child needs permanency, which Mother cannot provide at this moment. Consequently, OHS
has met its burden under §2511 (a) (2) of the Adoption Act.

The trial court also granted OHS' request for termination of parental rights under 23 Pa.C.S.A.
§2511 (a) (5), whereby a child may be removed, by court or voluntary agreement, and placed with
an agency at least six months, if conditions which led to the placement of the child continue to
exist, the parent cannot or will not remedy those conditions within a reasonable period of time, the
services reasonably available to the parent are not likely to remedy the conditions leading to
placement, and/or termination best serves the child's needs and welfare. DHS, as a child and youth
agency, cannot be required to extend services beyond the period of time deemed as reasonable by
the legislature or be subjected to herculean efforts. A child's life cannot be put on hold in hope
that the parent will summon the ability to handle the responsibilities of parenting. In re .J T. 817
A.2d 509 (Pa. Super. 2001). As a consequence, Pennsylvania's         Superior Court has recognized
that a child's needs and welfare requires agencies to work toward termination of parental rights
when a child has been placed in foster care beyond reasonable temporal limits and after reasonable
efforts for reunification have been made by the agency, that have resulted unfruitful. This process
should be completed within eighteen months. In re N. W, 851 A.2d 508 (Pa. Super. 2004 ).


The record indicated that Mother has been unable to assume her parental duties since the Child
was placed in foster care on March 22, 2013. Accordingly, Mother's incapacity and reluctance to
assume her parental responsibilities throughout the entire life of the case has led the Child to
remain in foster care. Child has been in foster care for more than twenty-six months. It is clear that
after all this time, Mother has failed to stabilize her mental health, to attend family school, obtain
consistent employment, housing, attend parenting classes, improved his parental skills, to maintain
a relationship with her Child thru regular visits, and meet her Child's basic needs. On June 25,
2013, September 11, 2013, February 5, 2014, May 6, 2014, September 16, 2014, January 14, 2015
and May 20, 2015, the trial court found that DHS made reasonable efforts to reunify Mother and
Child. Mother was aware of her FSP objectives.       It is in the best interest of the Child to have a
stable, nurturing, and permanent environment. Conditions that led to the placement of the Child
continue to exist, and Mother cannot remedy them within a reasonable period of time. Throughout
the life of the case, Mother has not reached sufficient skills to maintain unsupervised visits with

                                                7 of 8
her Child. Mother has been inconsistent in her visits and in completing her other FSP objectives
in that her visits went from unsupervised in the community to bi-weekly supervised. (N.T. 5/20/15.
pgs. 26. 60). OHS has met its burden under §2511 (a) (5) of the Adoption Act.

As to §2511 (a) (8) of 23 Pa.C.S.A., DHS also met its burden by clear and convincing evidence
that Child has been out of Mother's care for twelve months or more, and the conditions leading to
the placement still exist, and termination would best serve the needs and welfare of the Child.
Child has been continuously under DHS custody for a period for more than two years. The
conditions that led to the Child's placement still exist. Despite the good faith efforts of DHS to
make services available, it is in the best interest of the Child to terminate Mother's parental rights.

As to the second element of Section 2511 (a) (8) that the conditions, which led to the Child's
removal, continue to exist, DHS has also met its burden. As in In re: Adoption o[K..J.. 938 A.2d
1128, 1133 (Pa. Super. 2009), a termination of parental rights under section 2511 (a) (8) does not
require the court to evaluate a parent's willingness or ability to remedy which initially caused
placement or the availability or efficacy of OHS services offered to Mother. In this case, the trial
court found that Mother has failed to stabilize her mental health, to attend family school, obtain
employment,    housing, attend parenting classes, improved her parental skills, to maintain a
relationship with her Child thru regular visits, and meet her Child's basic needs. Mother has not
successfully completed her FSP objectives, particularly making progress in her mental health
services. (N.T. 5/20/15, pgs. 26, 50, 59).

As to the third element of Section 2511 (a) (8), the party seeking termination must also prove by
clear and convincing evidence that the termination is in the best interest of the child. The best
interest of the child is determined after consideration of the needs and welfare of the child such as
love comfort, security and stability. In re Bowman. 436 Pa. Super. 64 7. A.2d 217 (1994 ). See also
In re Adovtion o{T. T. B.. 835 A.2d 387, 397 (Pa. Super. 2003 ). The Child has been in his respective
pre-adoptive home for a long time.(N.T. 5/20/15, pg. 22). The Child is in a safe home and stable
environment with foster parents providing for all his needs. (N.T. 5/20/15, pgs. 29-31, 34). The
Child needs permanency. Termination of Mother's parental rights and adoption would best serve
the needs and welfare of the Child. The testimony of the DHS witnesses was unwavering and
credible.



                                                8 of 8
Conclusion:

For the aforementioned reasons, the court finds that OHS met its statutory burden by clear and
convincing evidence    regarding the termination         of Mother's   parental rights pursuant to 23
Pa.C.S.A.   § 2511 (a). Accordingly, the order entered on May 20, 2015, terminating the parental
rights of Mother, C.E.B., should be affirmed.




                                                9 of 8
                             IN THE COURT OF COMMON PLEAS
                           FOR THE COUNTY OF PHILADELPHIA

                                   FAMILY COURT DIVISION


In re: In the Interest of C.T.N. III                           CP-5l-AP-0000009-2015
                                                               51-FN-OO1057-2013


APPEAL OF: C.E.B. Mother                                          1830 EDA 2015


                                       PROOF OF SERVICE

I hereby certify that this court is serving, today Friday, September 22, 2015, the foregoing Opinion,
by regular mail, upon the following person(s):


Katherine Holland, Esquire
City of Philadelphia Law
Office of the City Solicitor
Department 1515 Arch Street, 16th Floor
Philadelphia, Pennsylvania 19102-1595
Attorney for D.I-I.S.

Karen Deanna Williams, Esquire
15th & Market Streets
Philadelphia, PA 19102
Counsel for Mother

Jennifer Santiago, Esquire
I 00 South Broad Street, Suite 1331
Philadelphia, PA 19110
Attorney for Mother


                                            BY THE COURT: